Citation Nr: 0529174	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-13 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for right lower leg 
neuropathy, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active duty in the United States Army from 
July 1944 to January 1946.  He was wounded in the right leg 
in the European Theater of Operations, and was subsequently 
service connected for residuals of a shell fragment wound to 
muscle group XI, including loss of motion and scarring, and 
for right leg peripheral neuropathy.  The peripheral 
neuropathy disability that is the subject of the instant 
appeal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that increased the appellant's right leg nerve 
disability evaluation from 10 percent to 20 percent.  

The veteran's representative submitted a motion to advance 
the case on the docket in October 2005.  The Board granted 
the motion.


FINDING OF FACT

The veteran's right lower leg neuropathy is manifested by 
mild to moderate incomplete paralysis of the saphenous nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
neuropathy of the right lower leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8520, 8527 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Of record is the report of a May 1999 VA peripheral nerves 
examination.  The examiner noted decreased sensation around 
the scar on the veteran's right lower leg.  The veteran also 
had hypoesthesia on the median aspect of his leg.  The 
veteran also complained of tenderness on light touch.  The 
examiner's diagnosis was saphenic neuropathy, which he noted 
had been attributed to his shrapnel wound.  The examiner also 
noted that the veteran's symptoms were reported to have 
worsened over the preceding two years.  The examiner noted 
that the veteran had swelling of his right lower leg and foot 
that seemed to cause some difficulty with ambulation.  Right 
ankle reflex was absent, however the examiner noted that the 
etiology of that was not known.

Nerve conduction and electromyography studies were conducted 
in March 2002 at the VA Medical Center (VAMC) in Ann Arbor, 
Michigan.  The examiner noted the veteran's complaints of 
several years of numbness, burning, and tingling of the right 
foot, which was said to be worse at night.  There were no 
complaints of weakness, nor any left-sided complaints.  
Examination showed full strength and normal reflexes.  The 
studies demonstrated absent sural sensory responses 
bilaterally.  Other nerves studied of the right lower 
extremity, including proximal conduction as measured by F 
waves, were normal.  Needle examination was also normal.  The 
conclusion was that there was evidence of a mild to moderate 
electrodiagnostic evidence of sensory neuropathy in the lower 
extremities.  There was no evidence of motor involvement or 
of a right lower extremity mononeuropathy.  

The veteran's right leg nerve disability was evaluated by a 
VA examiner in an examination given in May 2005.  This 
examiner relied on a review of the veteran's records, her 
examination of the veteran, and tests, including 
electromyography and the nerve conduction studies discussed 
above.  The examiner noted that there was no history of 
flareups of the nerve condition, and no paralysis, tremors, 
or stiffness.  There was numbness in the medial lower right 
leg, and some pain reported as well.  There was no impaired 
coordination.  Muscle strength was normal, and no motor 
function impairment was shown.  Sensory examination showed 
the affected nerve was the saphenous nerve, and that pain, 
vibration, and light touch were absent.  There was no muscle 
atrophy, no tremors, tics, or other abnormal movements, no 
abnormal plantar reflex, no joint affected by the nerve 
disorder, and no benign or malignant neoplasm of a nerve.  
Gait and balance were found to be normal.  Deep tendon 
reflexes were all reported as two-plus.  The examiner found 
no limitation of motion caused by the right leg neurologic 
disability; there was only an absence of sensory reception 
over the affected distribution of the saphenous nerve.  The 
examiner also noted that the veteran complained of pain 
described as being alleviated completely by a VA-supplied 
ankle brace.  

In response to questions posed by the RO, the examiner 
diagnosed that the veteran's right lower extremity 
impairment, stated in terms of the degree of paralysis, as 
incomplete mild to moderate paralysis of the right saphenous 
nerve characterized by absent sensory responses and intact 
motor responses.  The examiner noted that nerve conduction 
studies demonstrated absent sural sensory responses 
bilaterally, but the examiner further noted that only the 
right saphenous nerve involvement could be attributed to his 
service-connected nerve disability.  Given that proximal 
conduction as measured by F waves, and the needle examination 
were both normal, the examiner found that there was only 
electrodiagnostic evidence of a mild to moderate sensory 
neuropathy in the right lower extremity.  

The examiner also noted that there was no electrodiagnostic 
evidence of motor involvement or of a right lower extremity 
mononeuropathy based on examination.  The classification of 
mild to moderate was based on consideration of the area of 
involvement of the sensory neuropathy and the lack of motor 
involvement in the neuropathy.  The rest of any identified 
neuropathy expressed in the examination represented 
neuropathy caused by nonservice-connected disability.  
Effects on daily activities were classified as either none or 
mild, except for sports, which was classified as moderate.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, the veteran's neuropathy of the right lower leg has 
been evaluated by the RO as analogous to Diagnostic Code 
8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 
percent evaluation is for application when there is mild 
incomplete paralysis of the nerve.  A 20 percent evaluation 
is for application when there is moderate incomplete 
paralysis of the nerve.  A 40 percent evaluation is for 
application when there is moderately severe incomplete 
paralysis of the nerve.  A 60 percent evaluation is for 
application when there is severe incomplete paralysis of the 
nerve with marked muscular atrophy.  An 80 percent evaluation 
is for application when there is complete paralysis of the 
nerve, where the foot dangles and drops; where no active 
movement of muscles below the knee is possible; and flexion 
of the knee is weakened or (very rarely) lost.  Id.  

As noted, the May 2005 examiner characterized the veteran's 
right lower extremity impairment as incomplete mild to 
moderate paralysis of the right saphenous nerve.  The 
criteria for evaluating the saphenous nerve allow for a 10 
percent rating when there is severe to complete paralysis; a 
0 percent rating is assigned for mild to moderate disability.  
Diagnostic Code 8527.  Because the examiner's assessment was 
that the veteran's disability falls in the range of mild to 
moderate, the Board finds that the veteran's disability does 
not warrant a higher rating.  The recent examination makes it 
clear that the saphenous nerve is affected, not the sciatic 
nerve.  The criteria for rating the saphenous nerve do not 
allow for a rating greater than 10 percent.  Nevertheless, 
given the RO's consideration of Diagnostic Code 8520, the 
Board also notes that the veteran's disability has been 
considered no more than moderately disabling even if these 
criteria are used.  The 2002 studies and the 2005 examiner 
both make it clear that the veteran's disability causes no 
motor dysfunction.  His problem is wholly sensory and 
therefore was classified by the examiner as no more than 
moderate in degree.  This is consistent with the requirement 
that neuralgia characterized by a dull and intermittent pain 
such as complained of by the veteran is to be rated no higher 
than moderate incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  Neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain that is at 
time excruciating is to be rated no more than severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2005).  The veteran 
does not experience these sort of problems, and even so, the 
Board reiterates that the sciatic nerve has not been 
identified as the source of the veteran's problem, the 
saphenous nerve has.  Consequently, there is no basis for an 
award of a higher rating under the applicable rating 
criteria.  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that the right leg neuropathy has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the veteran's disability causes bothersome symptoms, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, and in followup correspondence in March 2005.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran provide any evidence or information he had 
pertaining to his claim.  The RO provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations during the pendency of his claim in order to 
ascertain the severity of his disability.  In a 
correspondence received in January 2004, the veteran noted 
that there were not any additional private records to support 
his claim.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased rating for right lower leg 
neuropathy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


